THE THIRTEENTH COURT OF APPEALS

                                    13-13-00655-CV


                          4Front Engineered Solutions, Inc.
                                          v.
  Carlos Rosales, Individually, and Rosa Mejia as Next Friend of Carlos Rosales, Jr.


                                   On Appeal from the
                     389th District Court of Hidalgo County, Texas
                            Trial Cause No. C-0546-12-H


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified by

this Court. The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

March 12, 2015